DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because in Figure 12, there appears to be an error regarding reference character “44”. Reference character 44 designates the distal end 44 of the hollow connector needle 42. The hollow connector needle 42 is not shown in Figure 12 (contrasting with Figure 4, which depicts the needle 42 and its distal end 44). It appears that reference character 44 in Figure 12 should be corrected to reference character 10, designating distal end 10 of the connector body 8. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The disclosure is objected to because of the following informalities: there appears to be a typo regarding “the connector body 4” as opposed to “the connector body 8” in paragraph [0045].  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-7, and 11-13 of U.S. Patent No. 11110261. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 3-7, and 11-13 of the 11110261 patent disclose all of the limitations of claims 1-10 of the present application (see table below), and therefore claims 1-10 are anticipated by and would have been obvious in view of claims 1, 3-7, and 11-13 of the 11110261 patent. 
Double Patenting Claims
Pending Claims
USPN 11110261
1
1 and/or 11
2
7 and/or 11
3
11
4
1 and/or 11
5
1 and/or 11
6
7 and/or 11
7
1+3 and/or 11-13
8
1+4 and/or 11-13
9
5
10
6

Allowable Subject Matter
Claims 11-19 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to anticipate or render obvious a method of making a connector for an infusion tube system, the method comprising a forming a first vent opening through an end wall of a connector body; forming a first protrusion comprising defining, only by the first protrusion, a curve that completely surrounds the first vent opening; and covering the first vent opening at the inner surface by a membrane such that the membrane extends outside of the curve to a needle that lies on a center axis of the connector outside the curve, in combination with the other limitations of the claim. 
The closest prior art of record is Lynch et al. (US 2011/0190704). Lynch discloses a method of making a connector (luer portion 20; Figure 11a) an infusion tube system, the method comprising a forming a first vent opening (vent port 34) through an end wall (base 31) of a connector body (body of luer portion 20); forming a first protrusion (see Figure 11A, protrusion surrounding vent port 34) comprising defining, only by the first protrusion, a curve that completely surrounds the first vent opening (Figures 5 and 11b); and covering the first vent opening at the inner surface by a membrane (filter medium 36); and welding the membrane to the inner surface along a first welding seam at the first protrusion (Figure 11A; “The hydrophobic material may be welded to the reservoir by ultrasonic or heat staking or it may be bonded by other means.” [0028]). However, Lynch fails to explicitly disclose that the membrane extends outside of the curve defined by the first protrusion to the needle that lies on a center axis of the connector outside the curve. The membrane 36 only extends to the neck 42 instead of to the needle 102 as claimed. A modification of Lynch to include that the membrane extends outside of the curve defined by the first protrusion to the needle would require altering the way that the connector of Lynch was designed function, and there is not motivation to suggest such a modification. Thus, for at least the foregoing reasons, the prior art of record fails to anticipate or render obvious the present invention as set forth in independent claim 11. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH J SWANSON whose telephone number is (571)270-0394. The examiner can normally be reached M-F 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEAH J SWANSON/Examiner, Art Unit 3783                                                                                                                                                                                                        /AMBER R STILES/Primary Examiner, Art Unit 3783